Citation Nr: 0305431	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to March 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The competent medical evidence shows that the veteran 
currently suffers from residuals of a low back strain that he 
sustained during service.  


CONCLUSION OF LAW

Residuals of a low back strain were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the December 1999, 
March 2001 Statement of the Case, and August 2001 
Supplemental Statement of the Case.  
The veteran was not provided with notice of the VCAA and VA's 
duties there under, however, in light of the Board's 
decision, no due process concerns raised in Quartuccio v. 
Principi 16 Vet. App. 183, 187 (2002) are implicated.  The RO 
and Board have made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The Board afforded the veteran an appropriate VA examination 
with a medical opinion on the question of whether the 
veteran's low back disorder is related to an incident of 
service.  The RO obtained service medical records.  Private 
treatment records from Dr. T.B.S. are associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

The June 1969 enlistment examination report and the Report of 
Medical History show that the veteran reported a positive 
response to the question of whether he ever had or had now 
back trouble of any kind.   The service examiner noted that 
the veteran complained of back pain in association with 
"lifting," for which he received no medical attention.  It 
was further noted that an examination of the back was 
negative and his back was not considered disabling.  Service 
medical records dated in January and February 1974 show 
diagnoses of low back strain and low back pain, etiology 
undetermined.  A physical profile serial report shows that 
the veteran was placed on limited duty.  A radiographic 
report noted no disc space narrowing and was unremarkable.  
The February 1976 separation examination report noted back 
pain resulting from heavy lifting and treated with exercise.  
No complications or sequelae were noted.  On the February 
1976 Report of Medical History, the veteran reported a 
positive response to the question of whether he ever had or 
had now recurrent back pain. 

The February 2003 VA examination report shows that the 
veteran reported that during service, his duties included a 
lot of heavy lifting.  Following discharge from service, the 
veteran worked as an orthopedic assistant and remained in 
that position today.  The veteran complained of chronic, 
aching low back pain with pain in both posterior thighs and 
some stiffness in the back.  He reported that the discectomy 
at L4-5 and L5-S1 did not alleviate his discomfort.  Private 
medical records from Dr. T.B.S. confirm that the veteran 
underwent a lumbar laminectomy and diskectomy in March 2001.  
Thereafter, a July 2001 record noted that the veteran 
complained of residual back pain.  At the February 2003 VA 
examination, a physical examination revealed marked 
straightening of the lumbar spine, uneven gait, positive 
straight leg raising, objective evidence of pain, limitation 
in range of motion, deficits in reflexes, and atrophy of the 
quadriceps and hamstring groups.  The examiner provided a 
diagnosis of chronic lumbosacral pain with history of 
discectomy and ongoing symptoms of radiculopathy.  The 
examiner opined that the low back disorder was at least as 
likely as not service-connected, and probably aggravated by 
the physical demands of his position as an orthopedic 
technician, which required intermittent muscular exertion.  

Service medical records show that the veteran sustained a low 
back strain and complained of back pain during service.  The 
objective findings reported on the February 2003 VA 
examination report clearly show that the veteran currently 
has a low back disorder.  The Board finds that the opinion 
expressed by the VA examiner is dispositive on the issue of 
whether the veteran's current low back disorder is related to 
the low back strain he sustained during service.  
Accordingly, service connection is warranted.  38 C.FR. § 
3.303. 


ORDER

Service connection for residuals of a low back injury is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

